DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14972619, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 6 states that the second magnetic sensor (for the drainage tank) is at a lower end of the second float case and that the second float moves higher than the sensor.  Claim 12 also recites that the second float may be higher than the second sensor.  Claim 13 states that a water level in the drainage tank is sufficient if the second float is at a height of the second sensor.  These claim limitations are understood to be directed to a structural embodiment having the second sensor at the lower end of the second float case, the embodiment being a different configuration than that for the .
A continuation or divisional application cannot include new matter. Applicant is required to amend the claims to remove the new matter, delete the benefit claim, or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the aforementioned matter not disclosed in the prior-filed application.

Specification
The disclosure is objected to because of the following informalities: The specification does not provide support for the claimed subject matter regarding the drainage level sensor configuration discussed above.  
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  “a heat pump unit . . . that is configure to” should be “a heat pump unit . . . that is configured to”.  Appropriate correction is required.
1 is objected to because of the following informalities:  “a drainage level sensor . . . that is locate above” should be “a drainage level sensor . . . that is located above”.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  “buoyance” should be “buoyancy”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “the first float moves is configured to move” should be “the first float is configured to move”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the tank installation space".  There is insufficient antecedent basis for this limitation in the claim.

Claim 11 recites the limitation "the control unit".  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the float case".  There is insufficient antecedent basis for this limitation in the claim because it is not clear which float case is being referred to.
Claim 16 is rejected due to its dependency on claim 15.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20060000111 by Cho et al.
As to claim 1, Moon teaches a clothes treatment apparatus comprising a cabinet 10 (fig. 1) defining a treatment chamber 12 and a cycle chamber 20 (fig. 5) that includes a tank module frame (fig. 5, any of the shown components can indicate a frame) to receive a water supply tank 62 (fig. 25) and a drainage tank 63; a door 14 (fig. 1; also door panel cover of door module 60 may be the claimed door, fig. 5); a steam unit 30 
Moon is silent as to the particular structure of its level sensors and does not teach that the drainage level sensor is located above the water supply level sensor.  However, one of ordinary skill in the art would have recognized as obvious to locate the sensor in the claimed location.  Cho teaches a clothes treatment apparatus with a condensate drainage tank 25 (fig. 3) with a level sensor 28 between and spaced apart from upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Based on Cho’s teachings, it would have been readily apparent to one of ordinary skill in the art to locate the drainage level sensor of Moon above the water level sensor.  The function of the water supply level sensor taught by Moon is to ensure a sufficient amount of fresh water is available for a cycle, and the function of the drainage level sensors of Moon and Cho is to ensure that the drainage tank has a sufficient amount of empty space to hold condensed water generated in a cycle.  It follows that the water level sensor of the drainage tank would be higher than that for the water supply tank in order to determine when the drainage tank has reached full capacity, as opposed to the function of the water supply tank level sensor which is to 
As to claim 19, Moon teaches that the tank module frame is in front of an inlet duct 29 (fig. 5) that partitions a tank installation space and the cycle chamber, and the water supply and drainage tanks are separably mounted in the tank installation space (figs. 5 and 25).
As to claim 20, Moon teaches that the front sides of the water supply and drainage tanks are exposed to a user when the door is open and the tanks face an inner side of the door when the door is closed (see fig. 21).

Claims 2-6 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20060000111 by Cho et al. as applied to claim 1 above, and further in view of U.S. Patent Application Publication 20100236091 by Dittmer et al.
As to claim 2, Moon and Cho are silent as to the particular structures of their water level sensors.  However, Dittmer teaches a water level sensor for a drainage water tank in a clothes treatment apparatus (abstract).  Dittmer specifically teaches a float case (guide housings 10/11, fig. 3) fixed to a water tank, a float 3 in the float case, and a magnetic sensors S to magnetically sense the float (para. 15).  One of ordinary skill in the art would recognize as obvious to modify the sensor taught by Moon and/or Cho to be the sensor taught by Dittmer.  Dittmer teaches that its sensor provides the advantages of low cost, almost trouble-free operation, and restricted possibility of 
As to claim 3, Dittmer teaches a sensor S1/S2 (fig. 3) at a corresponding height at an upper end of the float case 10, and the float 3 is configured to move lower than the sensor in response to the level of the water lowering, which one of ordinary skill in the art would have recognized as obvious to be the desired function of the water supply tank sensor of Moon, as modified to have the sensor structure taught by Dittmer.
As to claim 4, Cho teaches a tank 25 (fig. 3) with a level sensor 28 between upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Based on Cho’s teachings, it would have been readily apparent to one of ordinary skill in the art to locate the level sensor of Moon at a height at an inward surface of the rear side of 
As to claim 5, Dittmer teaches that its sensors are located on a housing in which the tanks are inserted (fig. 4, para. 14) in order to sense whether the tanks are inserted and present in the housing.  One of ordinary skill in the art would have recognized as obvious to locate the sensor at a corresponding location to determine whether the tank is mounted in the tank installation space of Moon.
As to claim 6, Dittmer teaches a sensor S11/S12 (fig. 3) at a corresponding height at a lower end of the float case 11, and the float 3 is configured to move higher than the sensor in response to the level of the water increasing, which one of ordinary skill in the art would have recognized as obvious to be the desired function of the drainage tank sensor of Moon, as modified to have the sensor structure taught by Dittmer.  Furthermore, Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Based on Cho’s teachings, it would have been readily apparent to one of ordinary skill in the art to locate the level sensor of Moon at a height at which a particular liquid level is to be sensed, in particular, at a level to indicate a maximum water level in the drainage tank.
As to claim 8, Dittmer teaches that its sensors are located on a housing in which the tanks are inserted (fig. 4, para. 14) in order to sense whether the tanks are inserted and present in the housing.  One of ordinary skill in the art would have recognized as obvious to locate the sensor at a corresponding location to determine whether the tank is mounted in the tank installation space of Moon.

As to claim 10, the function of the first sensor (water supply level sensor) taught by Moon is to ensure a sufficient amount of fresh water is available for a cycle (see para. 211, suggesting that the sensor is used to ensure sufficient water is available); it follows that the water supply tank would necessarily be sized to provide an amount of water for at least one cycle.  One of ordinary skill in the art would have recognized as obvious that if an amount of water in the tank is insufficient for a cycle, a user would be informed of the deficiency (see para. 211, suggesting that a user is informed as to the water level in the tank), and that if the water level was sufficient at the beginning of the cycle, a user would not be informed of a deficiency during a cycle since the tank would be sized to have sufficient water for the cycle.
As to claim 11, the function of the first sensor (water supply level sensor) taught by Moon is to ensure a sufficient amount of fresh water is available for a cycle (see para. 
As to claim 12, the function of the second sensor (drainage tank level sensor) taught by Moon is to ensure sufficient capacity of the drainage tank (see para. 217, suggesting that the sensor is used to inform a user if water is drained); it follows that the drainage tank would necessarily be sized to hold an amount of water produced in at least one cycle.  One of ordinary skill in the art would have recognized as obvious that if an amount of water in the drainage tank is such that the amount of water produced in a cycle would exceed its capacity, a user would be informed of the deficiency (see para. 217), and that if remaining capacity of the tank is sufficient at the beginning of the cycle, a user would not be informed of a deficiency during a cycle since the tank would be sized to have sufficient water for the cycle.  Furthermore, Dittmer teaches of the importance of detecting the level of a drainage tank to prevent an overflow (para. 2).
As to claim 13, the function of the second sensor (drainage tank level sensor) taught by Moon is to ensure sufficient capacity of the drainage tank (see para. 217, suggesting that the sensor is used to inform a user if water is drained); it therefore would have been obvious that the control unit would be configured to determine if the water level in the drainage tank is sufficient (i.e. such that the remaining capacity in the tank is sufficient) for operating the apparatus.

As to claim 15, the function of the first sensor (water supply level sensor) taught by Moon is to ensure a sufficient amount of fresh water is available for a cycle (see para. 211, suggesting that the sensor is used to ensure sufficient water is available); it follows that the water supply tank would necessarily be sized to provide an amount of water for at least one cycle and that the height of the float case would be at a height to guarantee a minimum amount of water for a cycle.
As to claim 16, the function of the first sensor (water supply level sensor) taught by Moon is to ensure a sufficient amount of fresh water is available for a cycle (see para. 211, suggesting that the sensor is used to ensure sufficient water is available); it follows that the water supply tank would necessarily be sized to provide an amount of water for at least one cycle and that the height of the float case would be at a height to guarantee a minimum amount of water for a cycle.
As to claim 17, Dittmer teaches that the sensor couples to the tank (fig. 3).  Upon the modification to have the sensor of Dittmer for the water supply tank of Moon, the sensor would be coupled to the water supply tank.
As to claim 18, Dittmer teaches that the sensor couples to the tank (fig. 3).  Upon the modification to have the sensor of Dittmer for the drainage tank of Moon, the sensor would be coupled to the drainage tank.

7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 20130117944 by Moon et al. in view of U.S. Patent Application Publication 20060000111 by Cho et al. and U.S. Patent Application Publication 20100236091 by Dittmer et al. as applied to claim 6 above, and further in view of U.S. Patent Application Publication 20140317948 by Lee et al. and U.S. Patent Application Publication 20110174022 by Ryu et al.
As to claim 7, Moon does not teach that an upper side of the drainage tank is rounded.  However, Lee teaches a clothes treatment apparatus with tanks having rounded upper portions (fig. 3); Ryu also teaches a clothes treatment apparatus with a tank 70 having an upper rounded portion (figs. 4 and 5).  One of ordinary skill in the art would understand that the rounded portion can reduce interference with an installation space, as demonstrated by fig. 5 of Ryu.  As depicted, the rounded upper portion is necessary to reduce interference with a partition in an installation space.
Cho teaches a tank 25 (fig. 3) with a level sensor 28 between upper and lower ends of the tank.  Cho teaches that its sensor is located at a designated height in order to sense when the liquid level reaches that designated height (para. 34).  Based on Cho’s teachings, it would have been readily apparent to one of ordinary skill in the art to locate the level sensor of Moon at a height at an inward surface of the rear side of the tank at which a particular liquid level is to be sensed, the location necessarily being lower than a rounded upper end for proper insertion monitoring (see Dittmer, para. 1, fig. 3, the sensor necessarily being located such that it comes into close contact with the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Spencer Bell whose telephone number is (571)272-9888.  The examiner can normally be reached on Monday - Friday 9am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571.272.1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SPENCER E. BELL/             Primary Examiner, Art Unit 1711